Name: Commission Regulation (EEC) No 1990/87 of 7 July 1987 amending Regulation (EEC) No 2374/79 on the sale at reduced prices of certain products in the beef and veal sector held by intervention agencies to certain welfare institutions and bodies
 Type: Regulation
 Subject Matter: animal product;  trade policy;  prices;  legal form of organisations;  marketing
 Date Published: nan

 No L 188/18 Official Journal of the European Communities 8 . 7. 87 COMMISSION REGULATION (EEC) No 1990/87 of 7 July 1987 amending Regulation (EEC) No 2374/79 on the sale at reduced prices of certain products in the beef and veal sector held by intervention agencies to certain welfare institutions and bodies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas Commission . Regulation (EEC) No 2374/79 (3), as last amended by Regulation (EEC) No 1809/87 (4), relates in particular to the distribution and consumption on the spot of beef in the form of prepared meals ; whereas the distribution at cost price of raw beef should also be permitted under that Regulation ; whereas, however, in order to avoid abuse, strict conditions should be laid down ; whereas, in order to monitor the conse ­ quences of this new measure at Community level, it should be applied only after Commission staff have been able to assess the circumstances and details of each prac ­ tical case ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The following Article la is inserted in Regulation (EEC) No 2374/79 : 'Article la 1 . Theproducts concerned must be used in the form of prepared meals, made available to persons for whose needs the welfare institution or body is respon ­ sible . 2. However, Member States may authorize the meat to be resold without preparation provided that :  it is sold at cost price, \  it is sold only to persons a large proportion of whose income consists of financial aid granted by the said institution or body, with a view in par ­ ticular to the purchase of such meat,  a maximum quantity is fixed for purchases per person,  records are kept of purchases by individuals,  the purchaser undertakes to ensure that the meat is not resold but consumed by himself or his family. Where a Member State intends to apply this provision, it shall notify the Commission thereof beforehand. Such notification shall contain in particular :  a list of the institutions or bodies concerned and the approximate number of persons who may benefit from such sales,  a description of the way the system operates and the relevant controls,  the selling price and the basis on which that selling price is arrived at. In accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , a maximum quan- ' tity may be fixed. Member States which apply this provision shall notify to the Commission, at the beginning of each month, the quantities sold under this arrangement during the previous month.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 24. 0 OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 272, 30 . 10 . 1979, p. 1 &lt; (4) OJ No L 170, 30 . 6 . 1987, p. 23 .